UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY INVESTMENT COMPANY Investment Company Act file number 811-08348 LORD ASSET MANAGEMENT TRUST (Exact name of Registrant as specified in charter) 440 South LaSalle Street Chicago, Illinois 60605-1028 (Address of principal executive offices) (Zip code) Patrick W. D. Turley Dechert LLP 1775 I Street, N.W. Washington, D.C. 20006 Thomas S. White Thomas White International, Ltd. 440 South LaSalle Street Chicago, Illinois 60605-1028 Registrant's telephone number, including area code: (312) 663-8300 Date of fiscal year end: October 31 Date of reporting period: 01/31/10 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (Sections 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. Section 3507. Item 1. Schedule of Investments THOMAS WHITE INTERNATIONAL FUND Investment PortfolioJanuary 31, Country Issue Industry Shares Value COMMON STOCKS: 97.2% AUSTRALIA: 1.6% BHP Billiton + Metals 34,000 1,177,859 Commonwealth Bank + Banking 56,000 2,623,275 Westpac Banking Corp + Banking 110,000 2,310,110 6,111,244 AUSTRIA: 0.4% OMV AG + Energy 41,600 1,638,258 BRAZIL: 4.0% Cia De Bebidas Das A Consumer Staple 22,800 2,081,476 Cia Vale Do Rio Doce Metals 203,164 4,517,839 Itau Unibanco Multiplo Banking 187,440 3,573,712 Itausa-Investimentos Financial Div. 411,000 2,435,627 Petroleo Brasileir Energy 150,400 2,711,953 15,320,607 CANADA: 6.2% Alimentation Couche Consumer Retail 104,800 1,973,510 Bank Nova Scotia Banking 54,447 2,282,239 Bank Of Montreal Banking 46,800 2,275,454 Canadian Natural Resources Energy 35,600 2,271,807 Canadian Pacific Railway Transportation 44,000 2,076,782 Cenovus Energy Energy 25,600 591,468 Encana Corp # Energy 25,600 782,720 Nexen Inc Energy 83,700 1,832,084 Rogers Communication (NYSE listed) # Services 37,500 1,172,250 Rogers Communication (TSX listed) # Services 78,500 2,448,580 Talisman Energy Energy 215,000 3,556,186 Teck Resources Ltd-B * Metals 72,000 2,356,913 23,619,993 CZECH REPUBLIC: 0.6% Philip Morris CR + Consumer Staple 4,100 2,122,584 DENMARK: 0.5% H Lundbeck A/S + Health Care 104,300 1,945,977 FINLAND: 0.3% Metso Oyj +# Capital Goods 65,000 2,161,289 Nokia Oyj +# Technology 68,700 948,252 Pohjola Bank Plc +# Banking 206,800 2,120,072 5,229,613 FRANCE: 9.1% Axa SA + Insurance 186,900 3,866,064 Bnp Paribas + Banking 92,900 6,615,446 Bouygues +# Communication 50,150 2,477,179 Christian Dior + Consumer Staple 44,750 4,529,353 Cnp Assurances + Insurance 38,000 3,360,522 Credit Agricole SA +# Banking 82,000 1,279,667 France Telecom SA + Communication 91,000 2,092,199 Sanofi-Aventis + Health Care 79,600 5,872,076 Schneider Electric + Industrial 19,900 2,045,105 Societie Generale + Banking 21,500 1,249,030 Veolia Environnement + Utilities 49,650 1,627,120 35,013,761 GERMANY: 6.5% BASF + Chemicals 83,450 4,705,512 Deutsche Bank AG +# Banking 91,000 5,536,649 Muenchener Rueckver + Insurance 16,600 2,502,692 RWE AG + Utilities 66,000 5,852,359 SAP AG + Technology 57,900 2,636,656 SGL Carbon AG *+ # Industrial 50,200 1,413,512 United Internet AG + Technology 162,000 2,391,622 25,039,002 HONG KONG: 5.8% Bank Of Communication + Banking 1,370,000 1,368,630 Cheung Kong + Financial Div. 313,000 3,686,577 Dongfeng Motor Group + Consumer Durables 5,264,000 6,820,565 Industry & Commerce Bank Of China + Banking 4,305,000 3,129,305 Jardine Strategic + Financial Div. 202,000 3,430,707 MTR Corp + Transportation 674,000 2,181,131 Swire Pacific Ltd + Transportation 156,000 1,699,448 22,316,363 INDONESIA: 2.1% Gudang Garam Tabkk Pt + Consumer Staple 1,262,000 3,211,411 Indo Tambangraya + Metals 838,500 2,806,628 Semen Gresik Persero + Building 2,045,000 1,738,250 7,756,289 INDIA: 2.0% Infosys Tech ADR +# Technology 125,100 6,493,941 ISRAEL: 1.8% Israel Discount Bank + Banking 652,000 1,453,243 Teva Pharma ADR # Health Care 96,600 5,479,152 6,932,395 ITALY: 1.8% ENI Spa + Energy 222,600 5,184,332 JAPAN: 14.8% Amada Co Ltd + Capital Goods 278,000 1,864,212 Asahi Breweries Ltd + Consumer Staple 315,300 6,172,565 Astellas Pharma Inc. + Health Care 45,600 1,680,852 Central Japan Railw + Transportation 185 1,358,592 Daiichi Sankyo Co + Health Care 92,000 1,917,400 Eisai Co + Health Care 28,600 1,065,633 Fast Retailing Co + Consumer Retail 14,600 2,426,187 Fuji Electric Hldgs + Capital Goods 900,000 1,780,380 Hokuriku Elec Pwr + Utilities 79,900 1,731,785 Honda Motor + Consumer Durables 134,500 4,563,329 Marubeni + Industrial 664,000 3,849,474 Minebea Co Ltd + Technology 761,000 4,024,472 Nintendo Co + Services 5,400 1,509,946 Nippon Electric Glass +# Chemicals 183,000 2,584,033 Nissan Motor Company + Consumer Durables 428,700 3,466,425 Nitori Co Ltd + Consumer Retail 23,800 1,803,495 NTT + Communication 44,500 1,879,529 Sankyo Co Gunma + Services 49,000 2,619,266 Sony Financial Holdings + Insurance 725 1,996,684 Sumitomo Metal Mining +# Metals 54,000 745,513 Sumitomo Mitsui Financial + Banking 79,100 2,555,816 Toyo Suisan Kaisha + Consumer Staple 107,000 2,825,667 Yamada Denki Co Ltd + Consumer Retail 35,000 2,239,587 56,660,842 MALAYSIA: 1.2% Hong Leong Bank Bhd + Banking 724,000 1,727,392 Petronas Dagangan + Energy 269,600 685,889 Tanjong Plc + Services 404,500 2,057,732 4,471,013 MEXICO: 2.0% America Movil SAB # Communication 2,332,400 5,101,659 Grupo Financiero Bank Financial Div. 419,000 1,377,253 Grupo Mexico SAB Metals 684,400 1,386,594 7,865,506 NETHERLANDS: 2.9% Arcelormittal NV + Metals 36,600 1,400,462 Fugro NV-CVA + Energy 26,600 1,571,645 Koninklijke DSM NV + Chemicals 65,700 3,044,518 Unilever NV-CVA + Consumer Staple 168,200 5,162,966 11,179,591 NORWAY: 0.7% Petroleum Geo-Services +# Energy 157,000 1,944,932 Seadrill Ltd +# Energy 40,000 906,352 2,851,284 POLAND: 0.4% Grupa Lotos SA *+ Energy 153,700 1,464,608 PORTUGAL: 0.3% Banco Comercial Portugal +# Banking 990,000 1,067,517 RUSSIA: 1.8% OAO Gazprom GDR + Energy 116,900 2,851,483 Tatneft GDR +# Energy 135,833 4,164,545 7,016,028 SINGAPORE: 5.1% Comfortdelgro Corp + Transportation 973,000 1,047,629 Jardine Cycle & Carriage + Consumer Retail 247,000 4,048,873 Singapore Telecom + Communication 1,872,000 4,553,453 SMRT Corp Ltd + Transportation 844,000 997,017 United Overseas Bank + Banking 523,000 6,409,208 17,056,180 SOUTH AFRICA: 3.2% African Rainbow Mine + Metals 59,300 1,288,939 Anglogold Ashanti + Metals 64,400 2,314,626 Aspen Pharmacare *+ Health Care 178,500 1,568,747 Pick'n Pay Stores + Consumer Retail 288,600 1,517,805 Remgro Ltd + Financial Div. 194,000 2,270,615 Shoprite Holdings + Consumer Retail 231,300 2,117,528 Tiger Brands +# Consumer Staple 55,000 1,269,351 12,347,611 SOUTH KOREA: 4.5% Lg Electronics + Technology 27,000 2,528,758 Posco ADR # Metals 30,150 3,405,443 Samsung Electronics + Technology 12,000 8,087,162 Sk Telecom + Communication 10,800 1,694,465 S-Oil Corp + Energy 33,850 1,499,745 17,215,573 SINGAPORE: 3.2% Jardine Cycle & Carriage + Consumer Retail 247,000 4,418,163 Singapore Telecom + Communication 1,872,000 3,980,059 United Overseas Bank + Banking 288,000 3,711,139 12,109,361 SPAIN: 3.3% Banco Santander SA + Banking 497,684 7,011,571 Repsol + Energy 115,100 2,708,349 Telefonica SA + Communication 116,400 2,795,718 12,515,638 SWEDEN: 1.1% Atlas Copco +# Capital Goods 169,800 2,296,970 Sandvik Ab +# Capital Goods 180,500 1,958,100 4,255,070 SWITZERLAND: 2.8% Baloise Holding AG + Insurance 28,000 2,328,880 GAM Holdings Ltd *+# Financial Div. 43,200 497,733 Julius Baer Group +# Financial Div. 43,200 1,435,856 Novartis + Health Care 119,500 6,399,536 10,662,005 UNITED KINGDOM: 11.4% Anglo American Plc + Metals 45,600 1,654,500 Astrazeneca Plc + Health Care 128,500 5,974,068 BHP Billiton Plc + Metals 149,600 4,393,812 BP + Energy 159,200 1,489,873 British American Tobacco + Consumer Staple 61,900 2,040,849 Compass Group Plc + Services 377,875 2,569,475 G4S Plc + Services 450,300 1,809,260 Imperial Tobacco + Consumer Staple 165,200 5,336,191 Legal & General Group + Insurance 1,100,000 1,318,790 Marks & Spencer Plc + Consumer Retail 700,000 3,891,860 Next Plc + Consumer Retail 85,000 2,663,807 Rio Tinto Plc ADR # Metals 7,300 1,416,346 Royal Dutch Shell B + Energy 180,900 4,830,356 Standard Chartered + Banking 191,600 4,380,033 43,769,220 UNITED STATES: 0.9% Philip Morris Intl + Consumer Staple 63,000 2,867,130 Total Common Stocks (Cost $342,645,307) 373,042,356 SHORT TERM OBLIGATIONS: 12.8% Principal Amount The Northern Trust Company Eurodollar Time Deposit0.00%, due 02/01/10 $2,912,111 2,912,111 HELD AS COLLATERAL FOR SECURITIES LENDING Northern Institutional Liquid Asset Portfolio 46,106,420 46,106,420 Total Short Term Obligations (Cost $49,018,532) 49,018,532 Total Investments 110.7% (Cost $391,663,839) 424,972,999 Other Assets, Less Liabilities: (10.7)% (41,242,619) Total Net Assets: 100.0% $383,730,381 *Non-Income Producing Securities # All or a portion of securities on loan at January 31, 2010. ADR – American Depository Receipt.GDR – Global Depository Receipt. +Fair Valued Security THOMAS WHITE AMERICAN OPPORTUNITIES FUND Investment PortfolioJanuary Sector Issue Shares Value Common Stocks (98.4%) Aerospace (1.9%) Alliant Techsystems * 1,075 84,893 L-3 Communications 3,250 270,855 355,748 Banking (4.1%) Bank Of Hawaii 3,900 177,372 Commerce Bancshares 10,302 407,753 Hudson City Bancorp 13,650 181,136 766,261 Building (2.2%) Martin Marietta Materials 2,400 190,032 NVR Inc * 200 136,828 Shaw Group Inc * 2,600 83,954 410,814 Capital Goods (1.7%) Harsco Corp 3,750 111,600 Parker Hannifin 3,500 195,685 307,285 Chemicals (1.3%) Eastman Chemical 2,150 121,539 Lubrizol Corp 1,650 121,589 243,128 Consumer Durable (2.4%) Thor Industries 4,800 152,400 Toro Co 3,600 140,220 Wabco Holdings * 6,050 156,393 449,013 Consumer Retail (4.08%) Big Lots Inc * 5,250 149,152 BJ’s Wholesale Club * 5,650 190,914 JC Penny 8,800 218,504 Radioshack Corp 9,300 181,536 740,106 Consumer Staples (7.3%) Conagra Inc 22,600 513,924 Lorillard Inc 3,500 264,950 NU Skin Enterprises 7,300 169,652 Reynolds American 7,600 404,320 1,352,846 Energy (6.2%) Mariner Energy * 11,900 171,955 Oil States International Inc * 5,700 209,988 Plains Exploration * 6,600 220,110 Seacor Holdings * 1,800 126,450 Smith International Inc 9,000 272,880 Valero Energy 8,300 152,886 1,154,269 Financial Diversified (10.1%) Ameriprise Financial 3,350 128,104 Federated Investors 6,500 164,970 HCP Inc 9,650 273,578 Health Care REIT Inc 7,850 337,550 Interactive Brokers * 2,250 35,775 Nationwide Health Properties 6,550 215,888 Realty Income Corp 13,850 386,831 Ventas Inc 7,950 335,490 1,878,186 Forest & Paper (1.2%) International Paper 10,150 232,537 Health Care (7.8%) Bio-Rad Laboratories * 1,625 151,418 Edwards Lifesciences * 2,525 226,290 Express Scripts Inc * 2,550 213,843 Humana Inc * 3,850 187,187 Schein Henry Inc * 3,475 187,824 St. Jude Medical Inc * 4,500 169,785 Watson Pharmaceuticals * 8,100 310,797 1,447,144 Industrial (3.5%) Crane Co 4,100 125,132 Eaton Corp 4,950 303,138 SPX Corp 1,650 89,826 Teleflex Inc 2,250 128,610 646,706 Insurance (6.5%) Allied World 4,050 181,278 American Financial Group 7,800 193,518 Assurant Inc 5,250 165,008 Lincoln National Corp In 9,850 242,113 Partnerre Holdings Ltd 2,400 179,016 Stancorp Financial Group 2,300 98,854 XL Capital Ltd 9,350 156,800 1,216,587 Metals (1.8%) Allengheny Tech 4,125 168,506 Arch Coal 8,050 169,613 338,119 Services (10.2%) Dreamworks Animation* 6,400 249,216 Hasbro 8,200 250,510 Hertz* 23,900 247,604 Hewitt Associates* 4,500 177,660 Service Corp International 38,350 294,144 WW Grainger Inc 3,300 327,624 Yum! Brands Inc 10,400 355,784 1,902,542 Technology (12.5%) Accenture Ltd. 2,650 108,623 AVX Corp 20,400 242,352 CACI International Inc Cl A* 8,524 408,896 Computer Sciences * 3,500 179,550 DST Systems Inc * 3,400 154,122 Equifax 6,300 201,600 Expedia * 5,500 117,755 Fiserv Corp * 4,200 189,168 Harris Corp 5,350 229,622 Linear Technology Cp 2,900 75,690 Perkin Elmer 8,100 163,134 Synopsys Inc * 3,000 63,810 Western Digital * 4,950 188,050 2,322,372 Telecommunications (2.4%) Frontier Communications 9,850 74,958 Level 3 Communications * 83,300 115,787 Virgin Media 18,600 263,934 454,679 Transportation (1.2%) Kirby Corp * 7,050 228,702 Utilities (10.1%) Alliant Energy Corp 9,500 296,400 CMS Energy Corp 16,950 257,131 Edison International 9,900 329,868 Nisource Inc 22,000 313,500 Sempra Energy 5,200 263,900 Southern Union 10,500 231,420 Unit Corp * 4,100 186,714 1,878,933 Total Common Stocks (Cost $17,010,699) 18,325,977 Short-Term Obligations (1.7%) Principal Amount American Family Variable Demand Note 0.10%, due 06/21/2010 307,906 307,906 Cash Total Short-Term Obligations (Cost $307,906) 307,906 Total Investments: 100.1% (Cost $17,318,605) 18,633,883 Other Assets, Less Liabilities: (0.1)% (16,477) Total Net Assets: 100.0% $18,617,406 *Non-Income Producing Securities Item 2. Controls and Procedures. (a) Based on an evaluation of Registrant's Disclosure Controls and Procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) (the "Disclosure Controls"), as of a date within 90 days prior to the filing date (the "Filing Date") of this Form N-Q (the "Report"), the Registrant's principal executive officer and principal financial officer have concluded that the Disclosure Controls are effectively designed to ensure that information required to be disclosed by the Registrant in the Report is recorded, processed, summarized and reported by the Filing Date, including ensuring that information required to be disclosed in the Report is accumulated and communicated to the Registrant's management, including the Registrant's principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule30a-3(d) under the Investment Company Act of 1940) that occurred during the Registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. Filed as exhibits herewith are separate certifications for Registrant's principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. LORD ASSET MANAGEMENT TRUST By: /s/ Thomas S. White, Jr. Thomas S. White, Jr. President (Principal Executive Officer) Date: March 26, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Thomas S. White, Jr. Thomas S. White, Jr. President (Principal Executive Officer) Date: March 26, 2010 By: /s/ David M. Sullivan II. Treasurer (Principal Financial Officer) Date: March 26, 2010
